UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6825


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGER CHARLES DAY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:07-cr-00154-JAG-3)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger Charles Day, Jr., Appellant Pro Se. Ryan Scott Faulconer,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia;
Elizabeth Wu, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roger       Charles     Day,    Jr.,     seeks       to    appeal    the    district

court’s orders denying his motion to recuse the district judge

and   his      motion   for    six    months       equitable       tolling   to     file    a

supplemental 28 U.S.C. § 2255 (2012) motion.                           This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),     and    certain     interlocutory          and       collateral   orders,       28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                           The orders Day

seeks     to    appeal      are      neither       final    orders     nor       appealable

interlocutory or collateral orders. *                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                  DISMISSED




      *Day has also filed a notice of appeal asserting that the
criminal judgment in his case was amended on July 6, 2015. The
district court record does not contain any order on July 6,
2015, amending Day’s criminal judgment, and the letter Day
received from the United States Attorney is not an appealable
order.



                                               2